916 F.2d 712
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re GRAND JURY SUBPOENA John DOE, Petitioner-Appellant.
No. 90-1885.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1990.

Before KENNEDY and RALPH B. GUY, Jr., Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
Petitioner appeals the District Court's order finding him in contempt for refusing to testify before a grand jury after having been granted immunity.  Petitioner refused to testify, claiming that the government was breaking its plea agreement with petitioner.  Petitioner alleges that sometime before trial he was offered a plea agreement of five years if he would cooperate with the government and testify before the grand jury.  Otherwise he was offered a ten year plea agreement.  He refused both offers.  At trial he accepted a plea offer of ten years.  A written plea agreement was entered into.  It said nothing about testifying or not testifying before the grand jury.  Petitioner stated under oath at the time the court took his plea that there were no additional promises or understandings.  The District Court found that "no promises were made to [petitioner] in the Rule 11 plea agreement, or at any other time" regarding petitioner's testimony before the grand jury.  That finding is not clearly erroneous.


2
The District Court did not abuse its discretion in denying petitioner's Petition to Quash Subpoena and did not err in finding him in contempt for his willful refusal to testify.


3
Accordingly, the judgment of the District Court is AFFIRMED.